DETAILED ACTION
This office action is in response to application with case number 16/930,548 (filed on 07/16/2020), in which claims 1-20 are presented for examination. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. §119 (a)-(d). The certified copy has been filed in parent Application No. IN202041014161, filed on 03/31/2020.
	
Information Disclosure Statement
	The information disclosure statements (IDSs) submitted on 07/16/2020 & 12/30/2021 have been received and considered.

Status of Claims
Claims 4 & 14  have been canceled by an Examiner’s Amendment. In addition, claims 1, 3, 5, 11, 13, 15 and 20 have been also amended by the Examiner’s Amendment (see Examiner’s Amendment below).

Examiner’s Amendment 
Applicant’s claims filed by applicant on 07/16/2020 have been considered and entered and the following Examiner’s amendments are in addition to the above noted Applicant’s amendments.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.   To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in the communication with Mrs. Mingji Jin (Reg. No. 69,674) on 08/17/2022 (see attached Interview Summary & Applicant Approval e-mail).  The application has been amended as follows:	
In line 3 of claim 1, the phrase “each frame” has been replaced with the phrase - - a plurality of frames - -
In line 22 of claim 1, replaced “threshold.” with: 
- -threshold, 
wherein determining the effective occupancy probability for an adjacent lane from the plurality of adjacent lanes comprises:
determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned to the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane;
determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels; and
determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels. - -
In lines 1-2 of claim 3, every appearance of the word “an” has been replaced with the word - - the - -
Claim 4 is cancelled 
In line 1 of claim 5, the phrase “claim 4” has been replaced with the phrase - - claim 1 - -

In line 7 of claim 11, the phrase “each frame” has been replaced with the phrase - - a plurality of frames - -
In line 24 of claim 11, replaced “threshold.” with: 
- -threshold,
wherein the processor instructions further cause the processor to determine the effective occupancy probability for an adjacent lane from the plurality of adjacent lanes by:
determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane;
determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels; and
determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels. - -
In lines 1-2 of claim 13, every appearance of the word “an” has been replaced with the word - - the - -
Claim 14 is cancelled 
In line 1 of claim 15, the phrase “claim 14” has been replaced with the phrase - - claim 11 - -

In line 5 of claim 20, the phrase “each frame” has been replaced with the phrase - - a plurality of frames - -
In line 23 of claim 20, replaced “threshold.” with:
- -threshold,
wherein determining the effective occupancy probability for an adjacent lane from the plurality of adjacent lanes comprises:
determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned to the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane;
determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels; and
determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels.- -

In line 20 of ¶[005] in Specification, the phrase “Additionally, only straight these techniques are suitable roads and” has been deleted.

Allowable Subject Matter
Claims 1-3, 5-13 and 15-20 are allowed. 

Reason for Allowance
The prior art does not sufficiently teach or suggest all the claimed limitations, as amended, in their entirety as presented in the current application. The following is an examiner’s statement of reasons for allowance:
The arts of record, especially Patent Publication No. US 10,553,117 B1 to Johnson et al. (hereinafter “Johnson”), do not singularly or in combination disclose the method for “determining lane change feasibility for an Autonomous Vehicle (AV)” that determine “feasibility of lane change for the AV to at least one adjacent lane from the plurality of adjacent lanes based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold”, wherein the determining of “the effective occupancy probability for an adjacent lane from the plurality of adjacent lanes”  is comprised by: “determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane; determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels; and determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels”, as recited in the amended base claims 1, 11 and 20. 
The uniqueness of the claimed invention is in having an aptly method, system, and computer-executable instructions stored on non-transitory computer-readable medium for determining lane change feasibility for an Autonomous Vehicle (AV) based on comparison of the effective occupancy probability determined for each of the plurality of adjacent lanes with a predefined probability threshold, wherein the determining of “the effective occupancy probability for an adjacent lane from the plurality of adjacent lanes”  is comprised by: (1) “determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane”; (2) “determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels”; and (3) “determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels”
Johnson, being the closest prior art discloses accurate assessments of lane occupancy by leveraging observations of the surrounding vehicle to determine lane occupancy according to a probabilistic approach. However, there are no teachings in Johnson pertaining to the claimed “determining a probability of occupied voxels for the adjacent lane, based on a weight assigned to an occupied state and a number of voxels assigned the occupied state in a set of voxels from the plurality of voxels associated with the adjacent lane; determining a probability of unoccupied voxels for the adjacent lane, based on a weight assigned to an unoccupied state and a number of voxels assigned the unoccupied state in the set of voxels; and determining a probability of unknown voxels for the adjacent lane, based on a weight assigned to an unknown state and a number of voxels assigned the unknown state in the set of voxels”.
Therefore, the allowable subject matter found in the claims that has not been found to have been taught or disclosed in the prior art found at this time is all the claimed limitations of the independent claims. All the dependent claims also contain allowable subject matter by virtue of their dependency on the base claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tarek Elarabi whose telephone number is (313)446-4911. The examiner can normally be reached on Monday thru Thursday; 6:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Nolan can be reached on (571)270-7016. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/Tarek Elarabi/Examiner, Art Unit 3661                                                                                                                                                                                                        

	/PETER D NOLAN/            Supervisory Patent Examiner, Art Unit 3661